Case 16-39654   Doc 513-2   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   2 Page 1 of 7




                        EXHIBIT 2
Case 16-39654      Doc 513-2     Filed 09/24/20 Entered 09/24/20 15:56:12          Desc Exhibit
                                        2 Page 2 of 7

                               SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (this “Settlement Agreement”) is made as of
September 11, 2020, by and between Karen R. Goodman (the “Trustee”), the chapter 7 trustee in
the bankruptcy cases of Argon Credit, LLC (“Argon Credit”) and Argon X, LLC (“Argon X”
and, together with Argon Credit, the “Debtors”) on the one side, and Bruce Breitweiser (the
“Settling Defendant”) on the other side.

                                          RECITALS

        WHEREAS, on December 16, 2016 (the “Petition Date”), the Debtors filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the U.S. Bankruptcy Court for the
Northern District of Illinois (the “Bankruptcy Court”), which are being jointly administered as
Case No. 16-39654;

        WHEREAS, the Debtors’ bankruptcy cases were converted from cases under chapter 11
to cases under chapter 7 on January 11, 2017;

        WHEREAS, on January 11, 2017, Deborah K. Ebner was appointed the interim chapter
7 trustee of the Debtors’ estates;

       WHEREAS, on April 17, 2017, Deborah K. Ebner resigned as chapter 7 trustee and
Eugene Crane (the “Predecessor Trustee”) was appointed as interim chapter 7 trustee whose
appointment was confirmed by the Bankruptcy Court on July 6, 2017;

        WHEREAS, on June 1, 2020, the Trustee was appointed as the successor chapter 7
trustee after Mr. Crane’s resignation;

       WHEREAS, on December 14, 2018, the Predecessor Trustee filed an adversary
proceeding case number 18-ap-00948 in the Bankruptcy Court against the Settling Defendant,
Joseph Canfora (“Canfora”), Mark Triffler (“Triffler”), Peter Ferro, Jr. (“Ferro”), Meghan
Hubbard (“Hubbard”), Byron Faermark (“Faermark”), and John A. Kuhlman (“Kuhlman”),
among others (the “Insider Adversary”);

        WHEREAS, on December 14, 2018, the Predecessor Trustee filed an adversary
proceeding case number 18-ap-00947 in the Bankruptcy Court against Margon LLC (“Margon”),
Mark Triffler as trustee of Mark Triffler Declaration of Trust Dated December 5, 1991 (the
“Triffler Trust”), Barry Edmonson as trustee of The Cardinal Trust (the “Cardinal Trust”),
among others (the “Avoidance Claims Adversary”);

       WHEREAS, on December 14, 2018, the Predecessor Trustee filed an adversary
proceeding case number 18-ap-00942 in the Bankruptcy Court against Hubbard (the “Hubbard
Adversary” and, together with the Insider Adversary and Avoidance Claims Adversary, the
“Adversary Proceedings”);

       WHEREAS, the Trustee has stepped into the shoes of the Predecessor Trustee as
Case 16-39654        Doc 513-2    Filed 09/24/20 Entered 09/24/20 15:56:12            Desc Exhibit
                                         2 Page 3 of 7

plaintiff in the Adversary Proceedings;

        WHEREAS, the Settling Defendant assert that he has certain defenses to the claims
asserted by the Trustee in the Insider Adversary; and

       WHEREAS, the Parties have exchanged information, negotiated and now desire to
resolve all matters respecting the Insider Adversary, upon the terms and conditions set forth
below.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated,
consented to and agreed by and between the Parties as follows:

         1.      The Parties. Trustee, Debtors, and the Settling Defendant shall include any and
all of their respective current and former predecessors, successors, assigns, parents, subsidiaries,
affiliates, officers, directors, executives, shareholders, partners, members, agents, sureties,
insurers, employees, attorneys, purchasers, relatives, heirs, and trusts.

        2.    Settlement Sum. The Settling Defendant shall deliver to the Trustee the sum of
$12,500.00 (the “Settlement Sum”) in full satisfaction of the claims asserted against him in the
Insider Adversary, which shall be comprised of cash payments from the Settling Defendant and
remaining proceeds of the directors and officers insurance policy (the “Insurance Proceeds”)
which covers the claims raised in the Insider Adversary.

        3.     Payment of Settlement Sum. The Settlement Sum shall be paid by wire transfer
or one or more checks delivered to the Trustee. Settling Defendant shall provide payment
contemporaneously with the execution of this Settlement Agreement. The Insurance Proceeds
shall be provided to the Trustee from the insurance carrier as soon as practicable. The Settlement
Sum will be held by the Trustee or her counsel in an IOLTA account until an order approving the
Settlement Agreement is entered by the Bankruptcy Court, at which time it will be transferred to
the Debtors’ estates. The Settlement Sum shall be paid as follows:

       By Wire Transfer:

       Using the wire transfer instructions and form attached hereto as Exhibit A.

       By Check(s):

       Payable to:     Karen R. Goodman, Chapter 7 Trustee for the estate of Argon Credit, LLC

       Delivered to: Arthur G. Simon, Esq.
                     Crane, Simon, Clar & Goodman
                     135 S. LaSalle Street, Suite 3705
                     Chicago, Illinois 60603

If the Court denies the motion to approve the Settlement Agreement, the Settlement Sum shall be
returned to the Defendant(s) within 14 days




                                                 2
Case 16-39654      Doc 513-2     Filed 09/24/20 Entered 09/24/20 15:56:12            Desc Exhibit
                                        2 Page 4 of 7

        4.     Claims Waiver. The Settling Defendant agrees to waive the Claims he has
asserted against the Debtors and such claims shall be deemed satisfied in full by this Settlement
Agreement.

       5.     Conditions of Settlement. This Settlement Agreement is intended to be one part
of a semi-global settlement between the Trustee and the Settling Defendant, among other
defendants, and is conditioned upon the occurrence of the effective date of settlements between
the Trustee and Canfora, Triffler, Ferro, Hubbard, Faermark, Kuhlman, Margon, Triffler Trust,
and Cardinal Trust after such settlements have been approved by the Bankruptcy Court and
payment of such settlements have cleared the Trustee’s bank account. This Settlement
Agreement is also conditioned upon the clearance through the Trustee’s bank account of
payment of the remaining proceeds of the Insurance Policy.

        6.      Effective Date. This Settlement Agreement will become effective upon the first
date on which all of the following conditions have been met (the “Effective Date”): (i) the full
execution of this Settlement Agreement by each of the Parties; (ii) entry of a final, non-
appealable order approving this Settlement Agreement entered by the Bankruptcy Court; (iv) the
date on which the Settlement Sum clears the Trustee’s bank account; (v) entry of a final, non-
appealable order approving settlements between the Trustee and Canfora, Triffler, Ferro,
Hubbard, Faermark, Kuhlman, Margon, Triffler Trust, and Cardinal Trust; and (vi) the date on
which payments owed by Canfora, Triffler, Ferro, Hubbard, Faermark, Kuhlman, Margon,
Triffler Trust, and Cardinal Trust to the Trustee pursuant to settlements with those defendants
have cleared the Trustee’s bank account.

       7.      Dismissal of Insider Adversary. Within five business days after the later of (i)
an order by the Bankruptcy Court authorizing the Trustee to implement the terms of this
Agreement becomes a final order and (ii) the Effective Date of this Settlement Agreement, the
Trustee will cause the Insider Adversary to be dismissed against the Settling Defendant, with
prejudice pursuant to Federal Rule of Bankruptcy Procedure 7041(a)(1)(A) and such dismissal
order shall state that the Bankruptcy Court shall retain jurisdiction to enforce this Settlement
Agreement. The notice of dismissal shall expressly provide that the Insider Adversary will be
dismissed against the Settling Defendant with prejudice with each party to bear its own costs.

        8.      Trustee’s Release. The Trustee, solely in her capacity as Chapter 7 trustee for
the Debtors, hereby releases the Settling Defendant from any and all claims, demands,
obligations, debts, and causes of action of every kind or nature, in law or equity, whether now
known or unknown, vested or contingent, that are general and common to the Debtors and their
creditors, that have been brought or were able to be brought exclusively by the Trustee, and/or
arise from or relate to the Debtors, the operation of their business, and/or the Insider Adversary,
including without limitation the claims for relief asserted or that could have been asserted in the
Insider Adversary. Notwithstanding the forgoing, the Trustee’s Release is not a release, waiver,
or discharge of obligations of the Settling Defendant under this Agreement.

       9.      Settling Defendant’s Release. The Settling Defendant hereby releases the
Trustee, solely in her capacity as the Chapter 7 Trustee for the Debtors, the Debtors, and the
Debtors’ bankruptcy estates, from any and all claims, demands, obligations, debts, and causes of
action of every kind or nature, in law or equity, whether now known or unknown, vested or
contingent, that arise from or relate to the Debtors or the operation of their business, including
any such claims that could have been asserted by the Settling Defendant in the Insider

                                                3
Case 16-39654      Doc 513-2      Filed 09/24/20 Entered 09/24/20 15:56:12            Desc Exhibit
                                         2 Page 5 of 7

Adversary. Notwithstanding the forgoing, the Settling Defendant’s Release is not a release,
waiver, or discharge of obligations of the Trustee under this Agreement.

        10.     Scope of Releases. It is the intention of the Parties that, notwithstanding the
possibility that the Parties or their counsel discover or gain a more complete understanding of the
facts, events or law pertaining in any way to the Insider Adversary which, if presently known or
fully understood, would have affected the releases in ¶¶ 8-9, this Agreement shall be deemed to
have fully, finally and forever settled any and all claims encompassed by the release set forth in
¶¶ 8-9, without regard to the subsequent discovery or existence of different or additional facts,
events or law. The Parties expressly waive any and all rights they may have under any statute or
common law principle which would limit the effect of the releases in ¶¶ 8-9 to those claims
actually known or suspected to exist at the time of the effectiveness of the releases in ¶¶ 8-9.
The Parties represent and warrant that they own the rights released herein and they have not
assigned or transferred or purported to assign or transfer any of such rights to any other person or
entity.

        11.     Bankruptcy Court Approval. Within seven (7) days after the full execution of
this Settlement Agreement, the Trustee shall file a motion in the Bankruptcy Court seeking entry
of an order approving this Settlement Agreement.

        12.    Counterparts. This Settlement Agreement may be executed in counterparts each
of which shall be deemed an original, but all of which together shall constitute one and the same.
This Settlement Agreement may be signed and transmitted electronically or by facsimile, which
shall be deemed to have the full force and effect of original ink signatures.

         13.    Authority to Enter into Settlement Agreement. The undersigned represent and
warrant that they have full authority to execute this Settlement Agreement on behalf of their
respective Party or client and have obtained all necessary approvals. This Settlement Agreement
is the resolution of disputed claims and nothing herein shall be deemed an admission against any
Party.

         14.   Entire Agreement. This Settlement Agreement sets forth the entire agreement
between the Parties and fully supersedes any and all prior agreements and understandings,
written or oral, between the Parties pertaining to the subject matter hereof. No modification of
this Settlement Agreement shall be binding or enforceable unless in writing and signed by the
Parties.

         15.    Governing Law. This Settlement Agreement shall be construed and enforced in
accordance with the provisions of the Bankruptcy Code and, where not inconsistent, the laws of
Illinois, without regard to the conflicts of law or principles thereof.

        16.     No Admission of Liability. This Agreement constitutes a compromise of
disputed claims, and neither this Agreement nor any of its provisions, terms or conditions
constitutes an admission of liability or wrongdoing on the part of any of the Parties. Neither can
this Agreement and its provisions, terms or conditions be offered or received into evidence in
any action or proceeding as evidence of an admission of liability or wrongdoing.

        17.     Successors. This Settlement Agreement shall be binding upon and inure to the
benefit of the Parties’ respective assigns and successors, including trustees and receivers.


                                                 4
Case 16-39654       Doc 513-2   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                       2 Page 6 of 7




TRUSTEE:

KAREN R. GOODMAN,
CHAPTER 7 TRUSTEE FOR THE
ESTATES OF ARGON CREDIT,
LLC AND ARGON X, LLC

By:

Printed Name:

Title:


SETTLING DEFENDANT:

BRUCE BREITWEISER


By:
         Bruce Breitweiser




                                            5
        Case 16-39654       Doc 513-2    Filed 09/24/20 Entered 09/24/20 15:56:12       Desc Exhibit
                                                2 Exhibit
                                                   Page 7 A
                                                          of 7
                                        ACH Setup Instructions

                            Please fax this form to the bank initiating the ACH


Date:



                                       Beneficiary Bank Information


Bank name & address:                                              Bank ABA number:


        Metropolitan Commercial Bank

        99 Park Avenue

        New York, NY, 10016                                       Bank phone number:


                                                                           (212) 365-6739



                                         Beneficiary Information


Account Number:
                         Argon Credit, LLC    Case no. 16-39654
Beneficiary Name:

Reference:

Dollar Amount:                                                                         (not required)




                                             Contact Information


Fiduciary Name:       Karen R. Goodman, Trustee

Contact Phone Number:         312-641-6777
